1 Reported in 116 P.2d 304.
Petitioner, William Voight, Jr., has made application to this court for a writ of certiorari directed to the clerk of the superior court for Cowlitz county requiring her to make available to this court certain records of the superior court for use in ahabeas corpus proceeding concurrently instituted by petitioner.
The facts pertaining to the present application and our reasons for denying it appear at length in the case of Voigt v. Mahoney,ante p. 157, 116 P.2d 300, and require no further, or separate, discussion here.
The petition for a writ of certiorari is denied. *Page 724